
	
		II
		109th CONGRESS
		2d Session
		S. 3789
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Mr. Reid (for
			 Mr. Baucus) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Social Security Act to waive the 24-month
		  waiting period for Medicare coverage of individuals disabled by reason of
		  exposure to tremolite asbestos.
	
	
		1.Short titleThis Act may be cited as the
			 Timely Access to Care Act of
			 2006.
		2.Waiver of
			 24-MONTH waiting period for Medicare coverage of individuals disabled by reason
			 of exposure to tremolite asbestos
			(a)In
			 generalSection 226(h) of the Social Security Act (42 U.S.C.
			 426(h)) is amended—
				(1)by
			 inserting (A) before in the case; and
				(2)by inserting after
			 (ALS) the following: and (B) in the case of an individual
			 who has been determined to be entitled to disability insurance benefits under
			 this title on the basis of an impairment that may be caused by exposure to
			 tremolite asbestos (in accordance with Social Security Ruling, SSR 06–01p (as
			 published in the Federal Register on May 26, 2006 (71 Fed. Reg. 30467)) or
			 otherwise.
				(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act.
			
